UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2192



LINDA A. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


GIANT FOOD, INCORPORATED; ROYAL AHOLD; JIM
FRAZETTI, In his official capacity as Vice-
President of Store Operations, Giant Food,
Incorporated;   COLLEEN  MCDANIEL,  In   her
official capacity as District Manager, Giant
Food, Incorporated,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
01-1314-8-PJM)


Submitted:   November 9, 2006             Decided:   January 10, 2007


Before WIDENER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion. Judge Widener wrote an
opinion concurring in the result.


Jo Ann P. Myles, Largo, Maryland, for Appellant.         Connie N.
Bertram, WINSTON & STRAWN, L.L.P., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Linda   A.    Williams    filed   this   action   against    her    former

employer, Giant Food Inc., alleging employment discrimination,

retaliation,     and    constructive      discharge.      The   district       court

dismissed Williams’ initial complaint but granted her leave to file

an amended complaint alleging failure-to-promote claims under Title

VII of the Civil Rights Act of 1964 (42 U.S.C. §§ 2000e et seq.)

and 42 U.S.C. § 1981.            Following limited discovery, the district

court       granted    summary      judgment     to    Giant    Food      on     the

failure-to-promote claims, and Williams appealed.                   Although we

affirmed most of the district court’s rulings, we concluded that

with additional discovery Williams “might be able to prove that

Giant Food did not make her aware of promotion opportunities for

which she would have applied or that discriminatory practices made

any   application       futile;”    therefore,    we   reversed     the    summary

judgment on her § 1981 failure-to-promote claims and remanded this

case for further proceedings.             Williams v. Giant Food Inc., 370

F.3d 423, 435 (4th Cir. 2004).*

        On remand, the parties conducted additional discovery, and

Giant Food and Royal Ahold then moved for summary judgment.                    After

conducting a summary judgment hearing, the district court granted


        *
      As we noted in our previous opinion, although Williams also
sued Royal Ahold (as the parent corporation of Giant Food) and two
Giant Food officials, Jim Frazetti and Colleen McDaniel, Frazetti
and McDaniel are no longer involved in this litigation. 370 F.3d
at 427 n.1.

                                          2
the motion, concluding:

     This is really a case that has not resulted in any proof
     beyond the fact, quite frankly, that arguably the
     promotion opportunities were not posted. Allowing that
     that was in dispute, there are certain other elements
     that, even had they been posted, even had there been
     applications filed, the question would still remain was
     the plaintiff qualified for the positions, was there a
     legitimate nondiscriminatory reason for not promoting
     her, was that alleged reason in any way pretextual, and
     on those last three elements, there’s just no question
     that the plaintiff’s evidence does not make the grade.

J.A. 1044-45.

     We review the district court’s grant of summary judgment de

novo,   viewing   the   facts   and   all   reasonable   inferences   drawn

therefrom in the light most favorable to Williams.          Williams, 370

F.3d at 428.      Having conducted such a review, we find that the

district court did not err.      Accordingly, we affirm substantially

on the reasoning of the district court.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 AFFIRMED




                                      3
WIDENER, Circuit Judge, concurring:

     I concur in the result.




                                4